Exhibit 10.6 - Amendment to Change in Control Agreement

 

AMENDMENT TO AGREEMENT

 

 

     This Amendment (the "Amendment") to the Agreement is made and entered as of
this 7th day of May, 2002 by and between THREE RIVERS BANCORP, INC. (the
"Company") a Pennsylvania corporation having its principal place of business at
2681 Mosside Boulevard, Monroeville, Pennsylvania 15146, and TERRY K. DUNKLE
(the "Executive");

 

     WHEREAS, the Company and the Executive are parties to an Agreement (the
"Agreement") made as of the 1st day of April, 2000 which obligates the Company,
and its successors and assigns, to provide certain compensation and benefits to
the Executive following a Change in Control with respect to the Company and the
subsequent termination of Executive's employment;

 

     WHEREAS, the Company and Executive agree that in the event payments are
made under the Agreement, such payments should be reduced, if necessary, in
order to avoid the application of Sections 280G and 4999 of the Internal Revenue
Code of 1986, as amended (the "Code") to such payments;

 

     WHEREAS, the Company and Executive agree that a portion of Executive's
payments under the Agreement should be determined based on his prior year
compensation;

 

     WHEREAS, the Company and Executive desire that the Agreement be amended to
provide for the contingent reduction of benefits to the Executive in the event
that Sections 280G and 4999 of the Code apply to such benefits, provide for a
gross-up payment to the Executive in the event that Section 4999 of the Code
applies to consulting payments made to the Executive, and change the base period
of time for purposes of determining payments hereunder.

 

     NOW THEREFORE, in consideration of the premises and mutual covenants
contained in the Agreement and herein, the parties hereto agree as follows:

 

I.  Defined Terms.  All capitalized terms set forth in this Amendment but not
otherwise defined herein shall have the respective meanings ascribed to such
terms in the Agreement.

 

II.  Amendment to Section 5(a) of Agreement.  Section 5(a) of the Agreement is
deleted in its entirety and the following is inserted in its place.

 

          (a)  the Executive shall select, in his absolute discretion, and
receive either: (i) monthly installments equal to one thirty-sixth (1/36) of an
amount equal to 2.99 times the combined base salary and bonus paid or payable to
the Executive by the Company in the calendar year immediately preceding the
calendar year in which the Executive delivers a notice of termination, such
monthly installments shall be payable for a period of thirty-six months (the
"Payment Period") commencing on the first day of the first calendar month after
Executive's delivery of notice of termination, or (ii) a one time lump sum
payment equal to the non-discounted sum of the payments provided for in Section
5(a)(i) immediately above;

 

  42  

 

--------------------------------------------------------------------------------

 

III.  Amendment to Section 5 of the Agreement.  Section 5 of the Agreement is
amended by deleting subsection (c) thereof and inserting the following in its
place, and is further amended by adding a new subsection (f) as set forth below.

 

     (c)  from the date of the notice of termination through and including the
day the Executive reaches the age of 65, the Company shall (i) contribute
$36,000 per year to fund the benefits due under the Executive's Three Rivers
Bancorp, Inc. Deferred Compensation Agreement (the "SERP"); (ii) maintain the
Rabbi Trust previously established relating to the SERP to assist the Company in
satisfying its obligations under the SERP; (iii) pay $10,000 per year of the
annual premium due on the Executive's split dollar life insurance policy; and
(iv) provide life, disability, and medical insurance benefits to the Executive
at levels equivalent to the highest levels in effect for the Executive during
any one of the three calendar years preceding the year in which the notice of
termination is delivered.

 

     New subsection (f) shall read as follows:

 

     (f)  Notwithstanding the foregoing and except as provided in Section 6
hereof, no payments shall be made pursuant to this Section 5 until Ernst & Young
LLP has determined if any portion of any payment under this Agreement should
constitute an "excess parachute payment" under Section 280G of the Internal
Revenue Code.  Upon such determination, payments to be made to the Executive
pursuant to this Agreement shall be reduced (but not below zero) such that the
value of the aggregate payments that the Executive is entitled to receive under
this Agreement and any other agreement or plan or program of the Company (not
including any agreement pursuant to which the Executive provides consulting or
other personal services to the Company following a Change in Control) shall be
ten thousand dollars ($10,000) less than the maximum amount of payments (the
"Maximum Amount") which the Executive may receive without becoming subject to
the tax imposed by Section 4999 of the Code.  All calculations required for
purposes of determining any benefit reduction hereunder shall be performed by
Ernst & Young LLP and shall be binding on the Executive and the Company.  The
Company shall provide a copy of such calculation to the Executive no later than
ten (10) business days following its receipt of Executive's notice of
termination.  The Company shall bear all costs incurred in preparing the
calculation of the Maximum Amount including, without limitation, the fees of
Ernst & Young LLP.  If it shall be determined by the IRS or by a court in a
final resolution that under applicable law is not subject to further appeal,
review or modification that the Executive received more than the Maximum Amount,
the Executive shall promptly return the amount received in excess of the Maximum
Amount to the Company; provided, however, that the Executive shall not be
required to return to the Company any amount with respect to which the Executive
is entitled to a Gross-Up Payment pursuant to Section 6 hereof.

 

  43  

 

--------------------------------------------------------------------------------

IV.  Amendment to Section 6 of Agreement.  Section 6 of the Agreement is deleted
in its entirety and the following is inserted in its place:

 

     6.  Certain Additional Payments by the Company.

 

     (a)  Anything in this Agreement to the contrary notwithstanding, if it
shall be determined by the IRS or a court in a final resolution that under
applicable law is not subject to further appeal, review or modification that any
payment or distribution by the Company to or for the benefit of the Executive
(which is paid or distributed to the Executive for consulting or other personal
services provided by the Executive to the Company following a Change in Control)
is contingent on a change in the ownership or effective control of the Company,
or in the ownership of a substantial portion of the assets of the Company
(within the meaning of Section 280G(b)(2) of the Code), and if such
determination has the effect of causing any payment received by the Executive
under this Agreement or any other agreement, plan or program of the Company
(including the consulting or personal services agreement) to be subject to the
excise tax imposed by Section 4999 of the Code, (collectively, such payments are
referred to as the "Payments") or any interest or penalties are incurred by the
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
"Excise Tax"), then the Executive shall be entitled to receive an additional
payment (a "Gross-Up Payment") in an amount such that after payment by the
Executive of all taxes imposed on the Gross-Up Payment, including, without
limitation, any federal, state or local income or wage taxes (and any interest
and penalties imposed with respect thereto) and Excise Tax imposed upon the
Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment equal
to the Excise Tax imposed upon the Payments.

 

     (b)  The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of a Gross-Up Payment pursuant to Section 6(a) hereof.  Such
notification shall be given as soon as practicable but no later than ten
business days after the Executive is informed in writing of such claim and shall
apprise the Company of the nature of such claim and the date on which such claim
is requested to be paid.  The Executive shall not pay such claim prior to the
expiration of the 30-day period following the date on which he gives such notice
to the Company (or such shorter period ending on the date that any payment of
taxes with respect to such claim is due).  If the Company notifies the Executive
in writing prior to the expiration of such period that it desires to contest
such claim, the Executive shall: (i)  give the Company any information
reasonably requested by the Company relating to such claim, (ii)  take such
action in connection with contesting such claim as the Company shall reasonably
request in writing from time to time, including, without limitation, accepting
legal representation with respect to such claim by an attorney reasonably
selected by the Company, (iii)  cooperate with the Company in good faith in
order effectively to contest such claim, and (iv)  permit the Company to
participate in any proceedings relating to such claim;  provided, however, that
the Company shall bear and pay directly all costs and expenses (including
additional interest and penalties) incurred in connection with such contest and
shall indemnify and hold the Executive harmless, on an after-tax basis, for any
Excise Tax or income tax (including interest and penalties with respect thereto)
imposed as a result of such representation and payment of costs and expenses. 
Without limitation on the foregoing provisions of this Section 6(b), the Company
shall control all proceedings taken in connection with such contest and, at its
sole option, may pursue or forgo any and all administrative appeals,
proceedings, hearings and conferences with the taxing authority in respect of
such claim and may, at its sole option, either direct the Executive to pay the
tax claimed and sue for a refund or contest the claim in any permissible manner,
and the Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that if the
Company directs the Executive to pay such claim and sue for a refund, the
Company shall advance the amount of such payment to the Executive, on an
interest-free basis and shall indemnify and hold the Executive harmless, on an
after-tax basis, from any Excise Tax or income tax (including interest or
penalties with respect thereto) imposed with respect to such advance or with
respect to any imputed income with respect to such advance; and further provided
that any extension of the statute of limitations relating to payment of taxes
for the taxable year of the Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount. 
Furthermore, the Company's control of the contest shall be limited to issues
with respect to which a Gross-Up Payment would be payable hereunder and the
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.

 

  44  

 

--------------------------------------------------------------------------------

     (c)  If, after the receipt by the Executive of an amount advanced by the
Company pursuant to Section 6(b), the Executive becomes entitled to receive any
refund with respect to such claim, the Executive shall promptly pay to the
Company the amount of such refund, but not in excess of the advance by the
Company described in Section 6(b) above, plus any (interest paid or credited
thereon after taxes applicable thereto.  If, after the receipt by the Executive
of an amount advanced by the Company pursuant to Section 6(b), a determination
is made by the IRS or by a court that the Executive shall not be entitled to any
refund with respect to such claim and the Company does not notify the Executive
in writing of its intent to contest such denial of refund prior to the
expiration of 30 days after such determination, then such advance shall be
forgiven and shall not be required to be repaid and the amount of such advance
shall offset, to the extent thereof, the amount of Gross-Up Payment required to
be paid.

 

     (d)  In the event that any state or municipality or subdivision thereof
shall subject any Payment to any special tax which shall be in addition to the
generally applicable income tax imposed by such state, municipality, or
subdivision with respect to receipt of a Payment, the foregoing provisions of
this Section 6 shall apply, mutatis mutandis, with respect to such special tax.

 

V.  Effect on Other Provisions of the Agreement.  Except as amended in this
Amendment, each other provision of the Agreement shall remain in full force and
effect.

 

  45  

 

--------------------------------------------------------------------------------

      IN WITNESS WHEREOF, the parties have caused this Amendment to Agreement to
be executed and delivered as of the date first above written.

 

        WITNESS:     EXECUTIVE                

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

      Terry K. Dunkle         ATTEST:     THREE RIVERS BANCORP, INC.           
     

--------------------------------------------------------------------------------

    BY ____________________________________________
TITLE  _________________________________________                

 

  46  

 

--------------------------------------------------------------------------------